Exhibit 8.1 Significant Subsidiaries The following is a list of our significant subsidiaries, including the name and country of incorporation or residence.Each of our significant subsidiaries is wholly-owned. Name of Subsidiary Country of Incorporation or Residence Nice Systems Australia PTY Ltd. Australia NICE Systems Technologies Brasil LTDA Brazil NICE Systems Canada Ltd. Canada Nice Systems China Ltd. China Nice Systems S.A.R.L. France NICE Systems GmbH Germany NICE APAC Ltd. Hong Kong NICE Systems Kft Hungary Nice Interactive Solutions India Private Ltd. India Nice Technologies Ltd. Ireland Actimize Ltd. Israel Nice Japan Ltd. Japan NICE Technologies Mexico S.R.L. Mexico CyberTech B.V. Netherlands IEX Corporation B.V. Netherlands Nice Systems (Singapore) Pte. Ltd. Singapore Nice Switzerland AG Switzerland Actimize UK Limited United Kingdom CyberTech UK Limited United Kingdom Fortent Limited United Kingdom Merced Systems Ltd. United Kingdom NICE Systems UK Ltd. United Kingdom Redkite Financial Markets Ltd. United Kingdom River Projects International Limited United Kingdom The Fizzback Group Ltd. United Kingdom Actimize Inc. United States Cybertech North America L.L.C. United States Merced Systems Inc. United States Nice Systems Inc. United States Nice Systems Latin America, Inc. United States
